     Case 2:13-cv-00454-WBS-AC Document 91 Filed 06/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY R. TURNER,                                  No. 2:13-cv-00454 WBS AC P
12                        Petitioner,
13            v.                                          ORDER
14    WILLIAM MUNIZ, Warden,
15                        Respondent.
16

17           This habeas corpus action filed pursuant to 28 U.S.C. 2254 has been stayed since 2016

18   pending the final resolution of petitioner’s claims in the state courts. See ECF No. 84.

19   Petitioner’s most recent status report, filed by petitioner’s counsel on May 29, 2020, informs the

20   court that petitioner was recently resentenced to a term of credit for time served and released from

21   custody. ECF No. 90.

22           Accordingly, IT IS HEREBY ORDERED that petitioner shall, within thirty (30) days

23   after the filing date of this order, file and serve a statement addressing the current status of this

24   case, particularly whether petitioner intends to continue pursuing the pending petition for writ of

25   habeas corpus or requests that the petition be withdrawn and this case be voluntarily closed.

26   DATED: June 5, 2020

27

28
